Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
	Note that claims 1, 14, 19 and 20 conflict with claims 1, 3 and 5 of co-pending application 17/582447. However, since the instant application has the earlier effective U.S. filing date and there are no other remaining rejections a provisional double patenting rejection is not made according to MPEP 1490(VI)(D)(1-2(a))

Allowable Subject Matter
Subject to the rejections for Double Patenting above claims 1, 4-14 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Independent claims 1, 14, 19 and 20 require determining a prediction mode for coding a current block of video data, maintaining a buffer of recent samples for previously coded blocks of video data from the same region of the current frame, generating prediction samples based on the prediction mode, the prediction samples are determined from the previously coded blocks of the current frame using a block vector, and wherein specific reference blocks among the previously coded blocks of the current frame are marked as unavailable for use in prediction by setting their values to a specific value of -1 which is outside of the pixel value range. 
The closest arts are Xu and Chuang which disclose an intra block copy mode which predicts a current block from neighboring blocks of a current frame using a block vector. Xu and Chuang further indicate that some neighboring blocks may be marked as unavailable. However none of the cited prior arts disclose setting the pixel values of unavailable blocks in an intra block copy mode to a value of -1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-39823982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423